                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

MATT J. RUPPEL,

                       Plaintiff,
                                                     MEMORANDUM DECISION AND
v.                                                   ORDER
THOMAS D. BASMAJIAN, an individual,
1415 SOUTH MAIN STREET, LLC, a
Delaware Limited Liability Company,
BLACK SQUARE REAL ESTATE, INC., a                    Case No. 2:14-cv-728-DB
Delaware Corporation, the BASMAJIAN
RUPPEL GENERAL PARTNERSHIP, a                        District Judge Dee Benson
Utah General Partnership,

                       Defendants.


       Before the court is Defendant’s Motion for Partial Summary Judgment (Parol Evidence).

(Dkt. No. 116.) The court has reviewed the briefing submitted by the parties. Pursuant to civil

rule 7-1(f) of the United States District Court for the District of Utah Rules of Practice, the court

elects to determine the motion on the basis of the written memoranda and finds that oral

argument would not be helpful or necessary. DUCivR 7-1(f).

       The background facts relating to these parties and this action have been set forth in some

detail in the court’s previous rulings. (See Dkt. Nos. 60, 87, 108.) On May 11, 2016, Plaintiff

moved for summary judgment regarding whether a general partnership existed between the

parties. (Dkt. No. 34.) The court denied that motion on November 22, 2016. (Dkt. No. 60.) On

February 10, 2017, Defendant moved for a ruling that a general partnership did not exist as a

matter of law. (Dkt. No. 67.) The court denied that motion on August 15, 2017. (Dkt. No. 87.)

On April 6, 2018, the court granted Defendant’s motion in limine, holding that evidence varying
the express terms of the relevant written agreements would not be allowed at trial. (Dkt. No.

108.) Defendant now seeks partial summary judgment that a general partnership did not exist

between the parties. (Dkt. No. 116.)

       “The law of the case doctrine posits that when a court decides upon a rule of law, that

decision should continue to govern the same issues in subsequent stages in the same case.”

United States v. Monsisvais, 946 F.2d 114, 115 (10th Cir. 1991)(internal quotations omitted).

Here, the court has already held that there is a genuine issue of material fact with respect to

whether a general partnership existed between the parties. Defendant has not provided any new

evidence to challenge that ruling. The court’s ruling granting Defendant’s motion in limine did

not alter that decision either. The decision thus continues to govern the issue of whether a

general partnership existed. Accordingly, Defendant’s Motion for Partial Summary Judgment is

denied pursuant to the law of the case doctrine.

                                          CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Partial Summary Judgment is hereby

DENIED.



               DATED this 20th day of December, 2018.



                                              BY THE COURT:



                                              Dee Benson
                                              United States District Judge




                                                                                                  2
